Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank (US 3,180,389).  Frank discloses a fastener assembly and method comprising: a chassis (10) with a passageway (12) and a nut (14); a cover (18) having a passageway with a counterbore (column 1, lines 64-67); a base sleeve (22) extending through the cover passageway comprising: an enlarged head (25), a tubular body (23) with a threaded exterior (column 2, line 6), and in interior thread (24) defining a thread interior; a retainer sleeve (30) having a threaded interior (34) secured to the threaded exterior of the base sleeve (column 2, lines 4-6) and; a fastener (42) comprising: an enlarged head (43), a shaft (40) with a thread (46) threaded through the interior thread of the base sleeve (column 2, line 18-19) to capture the fastener.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Menke (US 4,396,327) in view of Frank.  Menke discloses a fastener assembly and method comprising: a chassis (23) with a passageway and a nut (21); a cover (11) having a passageway with a counterbore (19); a base sleeve (12) extending through the cover passageway comprising: an enlarged head (18), a tubular body (15) and, an upper end (13); a retainer sleeve (1) secured to the tubular body (column 2, lines 13-16) having a reduced diameter threaded interior (5) abutting the upper end of the base sleeve (Fig. 4) and; a fastener (7) comprising: an enlarged head (24), a shaft (8) with a thread (6) threaded through the interior thread of the base sleeve (column 2, lines 18-19 and 50-54) to capture the fastener.  The enlarged head of the base sleeve is spaced apart from the cover passage (column 2, paragraph beginning line 38).  

Claims 1-2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cuomo (US 3,831,137) in view of Frank.  Cuomo discloses an acousto-optic device (Fig. 2) comprising: a chassis (12) and a cover (37) secured by a set of screws (column 2, line 42-43) which would inherently require the chassis and cover to have through passageways to be operative to accept the screws defining a fastener assembly; and an acousto-optic component (10).  Cuomo does not disclose any details of the fastener assembly.  Frank discloses fastening assembly for similarly attaching a cover to a chassis as described above.  At the time the invention was made, it would have been obvious for one of ordinary skill in the .

Claims 1, 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cuomo in view of Menke and Frank.  Cuomo discloses an acousto-optic device (Fig. 2) comprising: a chassis (12) and a cover (37) secured by a set of screws (column 2, line 42-43) which would inherently require the chassis and cover to have through passageways to be operative to accept the screws defining a fastener assembly; and an acousto-optic component (10).  Cuomo does not disclose any details of the fastener assembly.  Modified Menke discloses fastening assembly for similarly attaching a cover to a chassis as described above.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the fastener assembly of Cuomo with the one as disclosed in modified Menke because the one disclosed in Frank is a captive fastener providing for a simplified operation and preventing the fastener from becoming separated and possibly lost.

Claims 7-8, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cuomo in view of Frank and Frank alone as applied to claims 1, 10 and 16 above, and further in view of Gulistan (US 4,387,497).  The fastening assembly of Frank includes a coil spring (52) but does not disclose a washer between the coil spring and fastener head.  Gulistan discloses a fastener assembly similar to Frank including a coil spring (14) and a fastener head (10) but, further includes a washer (12 or 13) between the coil spring and fastener head (Fig. 4).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the fastening assembly of Frank or Cuomo as modified by Frank with a washer between the coil spring and fastener head as disclosed in Gulistan in order to facilitate a lock washer to prevent the washer from spinning backwards and loosening from the nut.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677